Citation Nr: 0530983	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-29 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to an effective date earlier than May 12, 
1994, for a grant of entitlement to an evaluation of 100 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 12, 
1994, for a grant of entitlement to service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2002 by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On January 14, 2005, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The Board notes that on VA Form 8, Certification of Appeal, 
dated in August 2004, the RO stated that the issue on appeal 
is entitlement to an effective date earlier than May 12, 
1994, for the grant of entitlement to service connection for 
PTSD and that the date of notification of the action appealed 
was February 24, 2004.  However, as explained below, the 
Board has found that the sole issue before the Board at this 
time is entitlement to an earlier effective date for 
assignment of an evaluation of 100 percent for PTSD and that 
the issue of entitlement to an earlier effective date for the 
grant of service connection for PTSD must be remanded to 
comply with the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Manlincon v. West, 12 Vet. 
App. 238 (1999)..

The record reveals that the veteran first filed a claim of 
entitlement to service connection for PTSD in February 1990.  
That claim was denied by a rating decision in July 1990 on 
the basis that the requirement in law for a grant of service 
connection for PTSD that there be evidence of a diagnosis of 
PTSD had not been met.  The veteran did not initiate an 
appeal of that RO decision by filing a timely notice of 
disagreement and, consequently, the July 1990 rating decision 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.300, 20.302(a) (2004).  The veteran 
filed a reopened claim for service connection for PTSD on May 
12, 1995.  A rating decision in October 1995 granted 
entitlement to service connection for PTSD and assigned a 
disability evaluation of 30 percent effective August 10, 
1994, the date of a diagnosis of PTSD.  In January 1996, the 
veteran initiated an appeal of the effective date assigned by 
the RO for the grant of service connection for PTSD by filing 
a timely notice of disagreement.  However, after the RO 
furnished him a statement of the case on that issue in March 
1996, he did not complete the appeal on the issue of 
entitlement to an earlier effective date for the grant of 
service connection for PTSD by filing a timely substantive 
appeal, and, consequently, the assignment by the October 1995 
rating decision of August 10, 1994, as the effective date of 
the grant of service connection for PTSD became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302(a) (2004). 

Then, in September 1996, the veteran filed a claim of 
entitlement to an evaluation in excess of 30 percent for PTSD 
and, ultimately, the November 2002 rating decision granted 
the maximum schedular evaluation of 100 percent for PTSD 
effective August 10, 1994.  In February 2003, VA Form 21-
4138, Statement In Support Of Claim, was received from the 
veteran in which he stated, "Please take a minute to go over 
my treatment records to determine if I deserve an earlier 
effective date going back to the 1970's."  That statement, 
the Board finds, constituted a timely notice of disagreement 
with the assignment by the November 2002 rating decision of 
November 10, 1994, as the effective date for the grant of the 
100 percent evaluation for PTSD.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) 
(2004).  The RO issued the statement of the case in June 
2004.  Also in June 2004, a rating decision granted an 
effective date of May 12, 1994, for the grant of service 
connection for PTSD on the basis that unspecified prior 
rating decisions had involved clear and unmistakable error.  
In August 2004, the veteran filed his substantive appeal on 
VA Form 9, Appeal to the Board of Veterans' Appeal.  On that 
form, the veteran disagreed with the assignment by the June 
2004 rating decision of an effective date of May 12, 1994, 
for the grant of service connection for PTSD.  That 
statement, the Board finds, constituted a timely notice of 
disagreement with the assignment by the June 2004 rating 
decision of May 12, 1994, as the effective date of the grant 
of entitlement to service connection for PTSD.    See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302(a) (2004).  

The issue of entitlement to an effective date earlier than 
May 12, 1994, for a grant of entitlement to service 
connection for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  The date of claim of entitlement to an evaluation of 100 
percent for PTSD was September 24, 1996.

2.  The veteran is in receipt of an effective date for an 
evaluation of 100 percent for PTSD which is more than one 
year prior to the date of claim for increase of September 24, 
1996.

CONCLUSION OF LAW

Entitlement to an effective date earlier than May 12, 1994, 
for a grant of entitlement to an evaluation of 100 percent 
for PTSD is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. § 3.400(o)(2) (2004)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The United States Court of Appeals 
for Veterans Claims (Court) has mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the veteran's case, prior to the adjudication in November 
2002 of his claim of entitlement to an evaluation in excess 
of 30 percent for PTSD, a statement of the case furnished by 
the RO to the veteran in October 1997 and letters from the RO 
to the veteran in December 2001 and February 2002 fulfilled 
VA's duty to notify pursuant to the VCAA and its implementing 
regulations.  As noted in the Introduction of this decision, 
the veteran's notice of disagreement received in February 
2003 raised the new issue of entitlement to an earlier 
effective date for the grant of an evaluation of 100 percent 
for PTSD by the November 2002 rating action.  With regard to 
such a "downstream issue", VA's General Counsel has held 
that if, in response to notice of its decision on a claim for 
which VA has already given the required 38 U.S.C. § 5103(a) 
notice, VA receives a notice of disagreement which raises a 
new issue, 38 U.S.C. § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but 38 U.S.C. § 5103(a) does not require VA 
to provide notice of the information and evidence necessary 
to substantiate the newly raised issue.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  Therefore, the Board finds that 
further notification action by VA is not required in this 
case to fulfill VA's duty to notify pursuant to the VCAA and 
its implementing regulations.  

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained all relevant 
information and evidence prior to adjudicating the veteran's 
earlier effective date claim.  The veteran has not identified 
any additional existing evidence which might be relevant to 
his claim on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.  
II. Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant or her duly authorized representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a) (2004).  
The United States Court of Appeals for the Federal Circuit 
has held that 38 C.F.R. § 3.155(a) does not deal with or 
authorize oral informal claims.  Rodriguez v. West, 189 F.3d 
1351, 1353-4 (1999).  The Federal Circuit stated that 
38 C.F.R. § 3.1(p) defines "claim", informal as well as 
formal, as a "communication in writing" and when 38 C.F.R. 
§ 3.155(a) refers to "an informal claim", it necessarily 
incorporates the definition of that term in 38 C.F.R. 
§ 3.1(p) as a "communication in writing".

III. Factual Background and Analysis

The date on which VA received the veteran's claim of 
entitlement to an evaluation in excess of 30 percent for PTSD 
was September 24, 1996.  The veteran does not contend that he 
filed an increased rating claim prior to September 24, 1996, 
and the record does not contain a communication in writing 
received by VA prior to September 24, 1996 from the veteran 
or his representative which identified an evaluation in 
excess of 30 percent for PTSD as a benefit being sought by 
the veteran.  The Court has held that, on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the Board finds that the date of the veteran's 
claim of entitlement to an evaluation of 100 percent for PTSD 
was September 24, 1996.  

The first date on which the evidence of record in the 
veteran's claims file documents a diagnosis of PTSD was 
August 10, 1994.  A decision of the Social Security 
Administration (SSA) dated in August 1984 granted the 
veteran's claim for disability benefits under laws 
administered by that agency from April 25, 1984, with a 
primary diagnosis of schizophrenia and no other diagnoses.  A 
decision by SSA in February 2002 found continued entitlement 
by the veteran to disability benefits under laws administered 
by that agency with a primary diagnosis of bipolar disorder 
and a secondary diagnosis of PTSD, but the medical records 
considered by SSA, copies of which were provided to VA, do 
not show a diagnosis of PTSD earlier than August 10, 1994.  
The RO granted the evaluation of 100 percent for PTSD by 
rating action in November 2002 based on the reported findings 
of a VA psychiatric examination on October 11, 2002, which 
resulted in a pertinent diagnosis of PTSD, chronic and 
severe.

To decide the veteran's claim on appeal it is not necessary 
for the Board to determine whether entitlement to an 
evaluation of 100 percent for PTSD arose on October 11, 2002, 
the date of the recent VA psychiatric examination, or at some 
earlier date, because, under the provisions of 38 C.F.R. 
§ 3.400(o)(2) (2004), the proper effective date for the grant 
of the 100 percent evaluation for PTSD may not be earlier 
than one year prior to September 24, 1996, the date of claim 
for increase, that is, September 24, 1995, and the RO has 
already assigned an effective date of May 12, 1994, which is 
a date earlier in time than September 24, 1995.  For this 
reason, the veteran is not entitled to an effective date 
earlier than May 12, 1994, for the grant of an evaluation of 
100 percent for PTSD.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2) (2004).

At the hearing in January 2005, the veteran's representative 
asserted that the veteran suffered from the psychiatric 
disorder of PTSD years before his first diagnosis of PTSD in 
August 1994 and that he met the criteria for a diagnosis of 
PTSD in the 1970s even before the American Psychiatric 
Association added the diagnosis of PTSD to the diagnoses 
recognized in that organization's Diagnostic and Statistical 
Manual of Mental Disorders, which VA has accepted in 
38 C.F.R. § 4.125 as the list of psychiatric diagnoses for VA 
compensation purposes.  The veteran's representative asserted 
further that the veteran's symptomatology of PTSD met the 
criteria for an evaluation of 100 percent under the criteria 
of VA's schedule for rating mental disorders which were in 
effect on September 24, 1996, his date of claim for increase, 
and under the revised criteria which became effective on 
October 7, 1996, see 61 Fed. Reg. 52,700 (Oct. 8, 1996).  The 
veteran's representative then argued that the veteran's 
entitlement to an evaluation of 100 percent for PTSD arose 
earlier than the date assigned by the RO, May 12, 1994.  
However, the Board finds that the veteran's representative's 
argument is unavailing because the veteran's representative 
does not contend and the record does not show that the date 
of claim for increase in this case was prior to September 24, 
1996, and with that date of claim, as explained above, the 
veteran has no entitlement to an effective date earlier than 
May 12, 1994, for the grant of an evaluation of 100 percent 
for PTSD.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to an effective date earlier than May 12, 1994, 
for a grant of entitlement to an evaluation of 100 percent 
for PTSD is denied.

REMAND

As noted in the Introduction section of this decision, in 
August 2004, the veteran filed a timely notice of 
disagreement with the June 2004 rating decision which 
assigned May 12, 1994, as the effective date of the grant of 
service connection for PTSD.  Appropriate action, including 
issuance of a statement of the case, is therefore necessary 
with regard to that issue.  See 38 C.F.R. § 19.26 (2004).  
Although the Board in the past referred such matters to the 
RO for appropriate action, the Court has held that the proper 
course of action is to remand the matter to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an effective date 
earlier than May 12, 1994, for a grant of entitlement to 
service connection for PTSD is hereby REMANDED to the AMC for 
the following:

The AMC should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
addressed assignment of the effective 
date of the grant of service connection 
for PTSD.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

The purpose of this remand is to comply with the holding of 
the Court in Manlincon, supra.  The appellant has the right 
to submit additional evidence and argument on the matter 
which the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


